JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-15-00294-CV

                           AMINA ROSE WHITE, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

          Appeal from County Criminal Court at Law No. 15 of Harris County.
                               (Tr. Ct. No. 1884399).

       This case is an appeal from the final judgment signed by the trial court on
February 23, 2015. After submitting the case on the appellate record and the arguments
properly raised by the parties, the Court holds that the trial court’s judgment contains no
reversible error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that this decision be certified below for observance.

Judgment rendered December 3, 2015.

Panel consists of Justices Jennings, Higley, and Brown. Opinion delivered by Justice
Higley.